Citation Nr: 9919631	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-12 640	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1. Entitlement to service connection for a disability 
manifested by chest wall pain.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for arthralgia of 
joints other than the right shoulder and low back.  

6.  Entitlement to service connection for strep throat, 
rheumatic fever, and pharyngitis.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to a compensable rating for dermatitis.

9.  Entitlement to a compensable rating for hypertension.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
February 1992.  The veteran also had active duty for training 
from January 1967 to June 1967.  During his Gulf War service, 
the veteran's MOS was shown on his DD214 form as light wheel 
vehicle mechanic.  He did not receive any specific 
decorations or award connoting combat.

The issues on appeal arise from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in which service connection 
was denied for chest pains and shortness of breath, 
pharyngitis, strep/rheumatic fever, bronchitis, a right 
shoulder disability, and indeterminate arthralgias of 
multiple joints.  By the same rating decision, the RO granted 
service connection for dermatitis and hypertension, and 
assigned noncompensable ratings for each disability, 
effective from February 1992.  The veteran perfected his 
appeal on these issues and testified before a local hearing 
officer in April 1994.  In a letter received by the Board of 
Veterans' Appeals (Board) in February 1999, the veteran 
indicated that he did not want a Board hearing. 

During his local hearing, the veteran appeared to raise 
claims concerning service connection for chest wall pain, 
shortness of breath, strep throat, rheumatic fever, 
pharyngitis, bronchitis, arthralgia of multiple joints, 
fatigue, all as manifestations of an undiagnosed illness 
based on his service during the Gulf War.  During the 
hearing, the veteran also appeared to be raising claims 
concerning service connection for a left shoulder disability 
and for chronic fatigue syndrome.  Since these matters have 
not been developed or certified for appeal, and inasmuch as 
they are not inextricably intertwined with the issues now 
before the Board on appeal, they are referred to the RO for 
initial consideration.

The veteran's claims concerning compensable ratings for 
hypertension and for dermatitis are discussed in the Remand 
section below.  The remaining claims are referenced in the 
decision.  


FINDINGS OF FACT

1.  Chest wall pain is a symptom and not a disability for 
which service connection may be granted.

2.  Shortness of breath is a symptom and not a disability for 
which service connection may be granted.

3.  There is no competent medical evidence linking any 
current right shoulder disability to military service or to 
reported continuity of postservice symptomatology; the claim 
of entitlement to service connection for a right shoulder 
disability is not plausible.

4.  There is no competent medical evidence linking the 
veteran's current low back disability to his military service 
or to reported continuity of postservice symptomatology; the 
claim of entitlement to service connection for a low back 
disability is not plausible.

5.  Arthralgias of joints other than the right shoulder and 
low back are symptoms and not a disability for which service 
connection may be granted.

6.  The veteran's claim that he currently has residuals of 
strep throat, rheumatic fever, and pharyngitis which had 
their onset in service was not accompanied by any medical 
evidence that would render the claim plausible.  

7.  There is no competent medical evidence linking any 
current bronchitis to military service or to reported 
continuity of postservice symptomatology; the claim of 
entitlement to service connection for a right shoulder 
disability is not plausible.


CONCLUSIONS OF LAW

1.  Service connection for chest wall pain is not warranted.  
38 U.S.C.A. 
§ 1110 (West 1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  Service connection for shortness of breath is not 
warranted.  38 U.S.C.A. 
§ 1110 (West 1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  Service connection for arthralgia of joints other than 
the right shoulder and low back is not warranted.  
38 U.S.C.A. § 1110  (West 1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

6.  The claim of entitlement to service connection for strep 
throat, rheumatic fever, and pharyngitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to a periodic National Guard examination in January 
1982, the veteran denied any history of swollen or painful 
joints, chronic or frequent colds, asthma, shortness of 
breath, pain or pressure in chest, chronic cough, broken 
bones, bone, joint or other deformity, lameness, painful or 
"trick" shoulder, recurrent back pain, or "trick" or 
locked knee.  The veteran did report that he had a history of 
arthritis, rheumatism, or bursitis, as well as a history of 
foot trouble; however, these were not detailed further.  Upon 
examination, the veteran's sinuses, mouth, throat, lungs, 
chest, upper extremities, feet, lower extremities, spine, and 
"other musculoskeletal" were all found to be normal.  

Prior to examinations in September 1985 and April 1987, the 
veteran denied any history of swollen or painful joints, 
chronic or frequent colds, asthma, shortness of breath, pain 
or pressure in chest, chronic cough, broken bones, bone, 
joint or other deformity, lameness, painful or "trick" 
shoulder, recurrent back pain, or "trick" or locked knee.  
Although the veteran did report a history of foot trouble in 
September 1985, this apparently involved plantar warts on the 
left heel.  Upon both examinations, the veteran's sinuses, 
mouth, throat, lungs, chest, upper extremities, feet, lower 
extremities, spine, and "other musculoskeletal" were all 
found to be normal. 

The veteran apparently underwent a periodic examination in 
December 1990.  On a "Report of Medical History" form dated 
in December 1990, he denied any history of swollen or painful 
joints, chronic or frequent colds, asthma, shortness of 
breath, pain or pressure in chest, chronic cough, broken 
bones, bone, joint or other deformity, lameness, painful or 
"trick" shoulder, or "trick" or locked knee.  The veteran 
did report that he had a history of arthritis, rheumatism, or 
bursitis, as well as recurrent back pain.  The service 
medical records do not include the actual examination report.    

In March 1991, the veteran sought treatment for, in pertinent 
part, shortness of breath.  His unit commander noted on an 
"Individual Sick Slip" that the condition was incurred in 
the line of duty and that the veteran was subsequently 
returned to duty.  Later in March 1991, the veteran 
complained of sore ears and throat.  The veteran said that he 
had sought treatment earlier that month and had been given 
medication.  The medication had run out and, although the 
veteran did feel better, he wanted to make sure problems did 
not recur.  Upon examination, the veteran's lungs were clear, 
although his throat was reddened.  He was assessed as having 
pharyngitis.  Service medical records reflect that the 
veteran continued to seek medication for this condition 
through March 1991.    

On a Southwest Asia Demobilization/Redeployment Medical 
Evaluation form dated subsequently in March 1991, the veteran 
denied, in pertinent part, having any cough or sinus 
infection.  The veteran did report, in part, having an 
enlarged right cervical lymph node.  The veteran continued to 
seek medical treatment for this condition in March 1991.  

On a Report of Medical History form dated in April 1991 
(apparently completed in conjunction with a premature 
"release" from active duty), the veteran denied any history 
of swollen or painful joints, chronic or frequent colds, 
asthma, shortness of breath, pain or pressure in chest, 
chronic cough, broken bones, bone, joint or other deformity, 
lameness, painful or "trick" shoulder, foot trouble, or 
"trick" or locked knee.  The veteran did report that he had 
a history of swollen or painful joints, arthritis, 
rheumatism, or bursitis, and recurrent back pain; however, 
these conditions were not detailed further.  Upon 
examination, the veteran's sinuses, mouth, throat, lungs, 
chest, upper extremities, feet, lower extremities, spine, and 
"other musculoskeletal" were all found to be normal.  

The service medical records folder also includes a June 1991 
letter written by William H. Thomas, M.D., and Douglas A. 
Capraro, RPA, of the Winfield Medical Group in West Winfield, 
New York.  In this letter, it was noted that the veteran was 
seen initially for an acute illness which presented with a 
high temperature of 103 degrees, severe sweats, cough, and 
eventually joint aches.  At that time the veteran had 
returned from the Saudi Arabian peninsula and the weather was 
cool.  It was possible that the veteran may have developed 
pneumonia, for which he was treated with antibiotics.  
However, the veteran's symptoms worsened and further testing 
was advised after consultation with a respected infectious 
disease physician.  Attached to the letter was the report of 
a June 1991 emergency room visit, during which the veteran 
complained of diaphoresis, weakness, and general aching in 
the joints in his legs, knees, wrists, and shoulder.  A chest 
X-ray revealed no radiographically apparent acute 
cardiopulmonary process.  Following an examination, the 
impression was probable hepatitis.

Subsequently in June 1991, it was noted that the veteran had 
had acute febrile disease, probably strep-related, within 
three weeks of getting off a plane.  The veteran had 
apparently been erroneously released from active duty (this 
is in apparent reference to the April 1991 "release" 
referenced above), and needed follow-up for probable strep 
and rheumatic fever.  It was noted that these conditions were 
"service related."  Laboratory results completed 
subsequently in June 1991 were negative for malarial 
parasites.

In July 1991, the veteran sought treatment after complaining 
of increased joint pain and swelling.  He was to follow-up at 
Griffiss Air Force Base, which he did the next day.  The 
veteran complained of multiple stiff/tender joints.  It was 
noted that he had had pharyngitis in Saudi, which had been 
presumed to be strep.  Since his diagnosis, the veteran had 
had multiple episodes of fevers and sweats.  The veteran had 
several complete courses of antibiotics.  Following an 
examination, the veteran was assessed as having multiple 
joint pains.  An echocardiography report dated in July 1991 
was normal.  Subsequently in July 1991, the veteran reported 
that he was feeling better.  Following an examination, he was 
assessed as having probably post strep syndrome with 
hematuria (nephrotic), arthralgias, and increased erythrocyte 
sedimentation rate.  Two days later, the veteran was seen in 
an emergency room setting.  It was noted that after 
discontinuing his medication two days before, he began to 
have recurrent strep throat pain.  Following an examination, 
the veteran was assessed as having post-strep syndrome and 
recurrent pharyngitis.   

In August 1991, the veteran was seen in an outpatient 
setting.  It was noted, in part, that while in Saudi Arabia, 
he had developed symptoms of strep pharyngitis with cervical 
lymphadenopathy, fevers, and sweats.  The veteran also had 
arthralgia, in part, in his shoulder with swelling and hot 
joints.  This pattern of fever, pharyngitis, and swollen and 
painful joints recurred three times while overseas and last 
occurred approximately one month previously.  The veteran had 
been treated with various medications.  The veteran had 
tested negative for hepatitis A and B, HIV, malaria, sandfly 
fever and mono, and had an elevated erythrocyte sedimentation 
rate.  The veteran had been referred for further evaluation 
of arthralgia.  At the time of this examination, the veteran 
reported fatigue and dyspnea on exertion.

Upon examination, the veteran appeared to be in no acute 
distress.  His joints were unremarkable except for guarding 
with abduction of the right arm.  Neurological examination 
revealed no focal deficits.  The examiner noted that the 
veteran had a history of strep pharyngitis, a pattern of 
fever, pharyngitis, joint swelling with pain, and that this 
picture was most consistent with adult onset of juvenile 
rheumatoid arthritis.  The examiner further concluded that 
the veteran's clinical symptoms did not fit with Reiter's, 
Sjogren's, or psoriatic arthritis.  

In September 1991, the veteran was again seen in an 
outpatient setting.  It was noted that he had had strep 
throat four times while in Saudi Arabia with high fevers.  
The veteran's ankles, knees, back and shoulders all swelled.  
The veteran also had joint pain and chest pain and was easily 
fatigued.  The veteran was assessed as having arthralgias, 
with possible arthritis and rheumatic fever.  The veteran was 
referred to a rheumatologist.  

The rheumatologist examined the veteran subsequently in 
September 1991.  He noted that the veteran's symptoms had 
improved with medication.  The veteran stopped taking the 
medication, however, due to gastrointestinal upset.  He was 
still complaining of right shoulder pain and chronic fatigue.  
He denied fever, chills, nausea, vomiting, or diarrhea.  The 
veteran did have a scaly, itchy lesion on his scalp which was 
new.  Following an examination, the rheumatologist included 
the following text in his summary:

[The veteran] continues [with] complaints 
of right shoulder pain and fatigue.  All 
studies done as of this time do not 
indicate [that] there is an inflammatory 
connection tissue process occurring.  
[The veteran's] chronic fatigue [and] 
myalgia may be a post infectious syndrome 
from an infection obtained in Saudi 
Arabia.  The [right] shoulder pain may be 
bursitis which did improve on 
[medication].  

The veteran continued to seek outpatient treatment for 
arthralgias in September 1991.  In October 1991, the veteran 
sought outpatient treatment after complaining of a chronic 
history of recurrent pharyngitis, which had been diagnosed as 
strep pharyngitis in Saudi Arabia.  The veteran also 
complained of chest discomfort and feelings of congestion.  
It was noted that a chest X-ray was normal.  Following an 
examination, it was noted that the veteran had pneumonia of 
the right lower lobe and probable bronchitis.  Subsequently 
in October 1991, the veteran sought outpatient treatment for 
recurrent joint pain, particularly a chronic pain in his 
right shoulder.  Following an examination, the veteran was 
assessed as having right bicipital group tenderness.  

In November 1991, the veteran sought outpatient treatment 
after complaining of wheezing.  Subsequently in November 
1991, the veteran underwent a treadmill exercise test, the 
report of which noted that the veteran had a negative ECG for 
myocardial ischemic response.  This test was apparently 
conducted after the veteran had complained of chest pain.  
The veteran continued to seek outpatient treatment for chest 
pain in December 1991 and January 1992.  At the end of 
January 1992, it was noted that the veteran was medically fit 
for deactivation. 

In February 1992, the veteran filed a claim concerning 
service connection for, in pertinent part, chest pains, 
shortness of breath, pharyngitis, strep, rheumatic fever, and 
bronchitis.  

In June 1992, additional service medical records were 
associated with the claims file.  These records are 
essentially duplicative of those summarized above.  However, 
they also include a May 1991 Statement of Medical Examination 
and Duty Status, which reflects an in-service medical opinion 
that the veteran got strep throat while performing active 
duty.  

The veteran underwent a general medical examination for VA 
purposes in April 1993.  It was noted that the veteran was 
presently in the National Guard and was working in elevator 
construction.  The veteran complained of some right shoulder 
pain and very mild pain in his right ankle, knee, and right 
lower back.  He pointed to the extreme lateral part of his 
back and it seemed to the examiner to be a muscle spasm 
there.  The most important claim to the veteran was his right 
shoulder pain.  He also stated that when he went to Saudi 
Arabia for Operation Desert Storm, he had a few episodes of 
pharyngitis and bronchitis, and developed some arthralgia and 
swelling in his joints.  When he returned, his physician 
apparently felt that the veteran had rheumatic fever.  He 
went to the Rheumatology Clinic at the VA in Syracuse and it 
was apparently concluded that the veteran's arthralgia and 
myalgia were related to status post infection, and that the 
veteran probably had right shoulder bursitis. 

Lately the veteran had been complaining of some sort of chest 
pain.  He denied having any shortness of breath, nausea or 
vomiting with his chest pain symptoms.  He would only 
experience shortness of breath with "really severe 
activity," and this symptom resolved with rest.  

The examination of the lungs revealed them to be clear.  
Except for crepitus sounds and some mild pain when the 
veteran's right shoulder was raised, the rest of the 
musculoskeletal examination was normal.  There was no point 
tenderness or swelling.  Range of motion was intact in the 
rest of his joints and he was able to move his back and leg 
normally.  Neurological examination was completely normal and 
not focal.  The veteran was diagnosed as having hypertension.  
There was no diagnosis of a lung condition.  It was 
speculated that the veteran had some sort of arthritis and 
bursitis in the right shoulder.  

X-rays conducted in May 1993 of the veteran's right shoulder 
and sacroiliac joints were negative.  

In June 1993, records from the Syracuse VA Medical Center 
(VAMC) were associated with the claims file.  These records 
reflect, in pertinent part, that in May 1993, the veteran 
sought outpatient treatment for lower back pain.  It was 
noted that the veteran had a past history of febrile illness, 
arthralgia and possible rheumatic fever.  The veteran sought 
treatment this time after experiencing an acute onset of 
right back pain not related to lifting.  It was noted that 
the veteran worked as an elevator mechanic.  The veteran 
denied having any fever.  The veteran also complained of 
right shoulder discomfort but this had been intermittent.  
The back pain radiated through to his groin and anterior 
thigh.  No bowel or bladder trouble was reported.  Following 
an examination, the diagnostic impression was sacroiliitis.  
The remaining records associated with the claims file are 
duplicative of those summarized above.

The veteran underwent a hypertension examination for VA 
purposes in October 1993.  It was noted that he continued to 
be employed in elevator construction.  He had missed about 
one week of work in the prior year related to "skeletal 
problems."  He stated that with moderate forms of exertion, 
such as walking up several flights of stairs at the end of 
the day during elevator repair, he would get shortness of 
breath (more so than his colleagues).  He had no chronic 
cough.  The veteran had fleeting left chest pain, which had 
been present for several years.  This was located at the left 
sternal border.  It was sharp and stabbing in nature, lasting 
only a few minutes and then resolving.  This came in episodes 
of one to two weeks at a time and then resolved for a period 
of time, such as for a month or so.  The veteran had a rather 
extensive work up for this, with normal chest X-rays, 
electrocardiograms, echocardiograms, and exercise stress 
tests. 

The veteran had had arthralgias after experiencing pharyngeal 
infections and joint pain in Saudi Arabia.  He had had 
several sets of febrile episodes with joint pain in Saudi.  
On return to Fort Drum, he was febrile for a period of time.  
Since that time, the veteran had had skeletal problems.  He 
had significant distress in the right sacroiliac joint, 
especially after working during the day.  He had chest 
distress, as mentioned above.  He also had pains of the 
ankles, knees, and toes.  There was no swelling of knees or 
toes.  He had had extensive work-up done for his skeletal 
problems. 

Upon this examination, the veteran's chest was clear to 
percussion and auscultation.  There was no tenderness of the 
chest wall to palpation.  There was tenderness of the right 
sacroiliac joint, full range of motion of the other joints, 
and no acute synovitis.  Following the examination, the 
impressions were, in pertinent part, as follows: (1) patient 
denies chronic fatigue at this time; (2) shortness of breath 
to be evaluated; (3) chest wall pain; and (4) indeterminate 
arthralgias involving right sacroiliac joint and knees ankles 
and feet.

The veteran also underwent a nose and throat examination for 
VA purposes in October 1993.  It was noted that the veteran 
had worked primarily as a motor sergeant driving heavy 
equipment throughout the desert.  Prior to that, he had been 
in construction, working with heavy machinery.  While in 
Saudi Arabia, the veteran had developed a throat infection 
which went into both ears.  He stated that he had taken 
antibiotics.  The infection returned in two weeks and he had 
further antibiotic therapy.  When he got back from Camp Drum, 
the veteran had more antibiotic therapy.  His ASO titer was 
high.  Examination revealed, in part, a symmetrical nose and 
a septum that was deviated to the right with mild 
obstruction.  Mucosa appeared normal.  Tongue and mouth 
appeared within normal limits.  The pharynx reflected a clean 
tonsillectomy.  There was no cervical adenopathy and the 
larynx was normal. 

An X-ray of the veteran's chest taken in October 1993 
revealed clear lungs.  The cardiomediastinal contours 
appeared unremarkable.  There was no evidence of pleural 
disease or lymphadenopathy.  An X-ray of the right shoulder 
revealed soft tissues and bony structures which appeared 
unremarkable.  There was no evidence of degenerative changes, 
fractures, or dislocations.  The included portions of the 
right upper lung also appeared unremarkable.  The report of 
another X-ray revealed that both sacroiliac joints appeared 
normal and symmetrical in width.  There was no evidence of 
degenerative changes or destructive lesions.  

By a December 1993 rating decision, the RO, in pertinent 
part, denied service connection for chest pains, shortness of 
breath, pharyngitis, strep, rheumatic fever, bronchitis, a 
right shoulder disability, and indeterminate arthralgias, 
multiple joints.

In January 1994, a letter to the veteran from Holly L. Doyne, 
an occupational medicine consultant with the Office of the 
Surgeon General, was associated with the claims file.  In 
this September 1992 letter, Ms. Doyne noted that based on 
information provided by the veteran, his family and his 
physician, she did not feel that the medical illness that the 
veteran contracted while stationed in the Gulf had been fully 
resolved.  A definitive diagnosis had not been tendered and, 
according to Ms. Doyne, the veteran's recurrent problems 
indicated that a complete work-up, to include specialist 
examinations in infectious disease and rheumatology, was 
needed to resolve this issue and to discuss a long term 
treatment plan and prognosis.  Apparently, the veteran was to 
return to active duty so that he could receive additional 
medical care.

Ms. Doyne attached a medical summary to her letter, which 
detailed the veteran's service medical history, as well as 
his medical history following discharge.  It was noted that 
subsequent to January 1992, the veteran had had increasing 
problems with intermittent joint pain and swelling, shortness 
of breath, increasing fatigue and at least three episodes of 
fever necessitating a return to antibiotics.  It was noted 
that in reviewing this case, the Jones criteria for diagnosis 
of rheumatic fever seem to have been met in June (multiple 
large joint swelling, elevated sed rate, elevated c reactive 
protein, and evidence of strep infection).  There had 
potentially been several flare-ups of his disease since that 
time.  It was noted that a "diagnosis should be 
established..."  

In his January 1994 notice of disagreement, the veteran 
asserted, in pertinent part, that rheumatic fever or "Gulf 
War Syndrome" was responsible for the chronic residual 
symptoms he had.  He reportedly continued to receive 
treatment for these symptoms at the Syracuse VAMC.

The veteran testified before a local hearing officer at the 
RO in April 1994.  He had recently changed jobs.  He had been 
a union elevator construction worker and now was installing 
equipment for a company which manufactured wood pallets for 
stoves.  This work was a lot less strenuous; he would not be 
hauling rails anymore. 

Concerning his chest pains and shortness of breath, the 
veteran testified that when he came back from Saudi Arabia, 
he went back on active duty.  He asked his training NCO what 
he should do because he had started running fevers again, and 
the NCO prepared the paperwork to get the veteran back up to 
Fort Drum to find out what was going on.  From Fort Drum, the 
veteran was sent to the Syracuse VAMC because of the joint 
symptoms and chest pains.  The veteran continued after that 
first visit at the VAMC.  The veteran then began going for 
doctors' appointments at Fort Drum, where he was also given a 
job in the In/Out Processing Office.  A few times, he had 
experienced chest pains on his job at Fort Drum and he was 
sent right over to have an EKG done.  Everything was normal.  
The veteran was there for about eight months.  His chest 
pains would recur approximately every six weeks.  These chest 
pains started only about two weeks after the veteran had been 
discharged.  The veteran actually described it as a 
recurrence of the fevers he had experienced during service.  

The veteran went to a private doctor at home, Dr. Wesley 
Field.  He did not remember obtaining any medications from 
this doctor.  The veteran had first seen a doctor at the 
desert hospital (during the war) who had looked down his 
throat during active duty and determined that antibiotics 
were necessary.  A throat culture was not done at that time.

At his hearing, the veteran's representative indicated that 
the veteran was actually arguing that his pharyngitis and 
bronchitis were residuals of his strep/rheumatic fever.  Ms. 
Doyne's letter, with its conclusion that the veteran's 
rheumatic fever had started in June, was referenced in 
support of this claim.  The veteran experienced a recurrence 
of his rheumatic fever only when he went back on active duty.  

The veteran was taking medication for his multiple joint 
pain.  His elbows would hurt if he touched his elbows 
lightly.  He was trying to stay away from taking Ibuprofen, 
for fear that it would hurt his liver.  The veteran continued 
to have pain in both his shoulders.  Prior to being called up 
to active duty, the veteran did not have any symptoms of 
joint pain.  When he went through basic training all over 
again, he decided to give up smoking.  The veteran used to 
get extremely fatigued, but it was not to the same degree 
that it used to be.  Periodically, the veteran had to sit 
down and rest while he was doing his job.  The veteran had 
been a construction worker all his life.  Following his 
service in Saudi Arabia, he would get tired fast.  The 
veteran now found himself in bed by nine o'clock every night.  
Sometimes the pain in his shoulders or elbows would wake him 
up at 1 or 3 a.m.  Prior to going to Saudi Arabia, the 
veteran had never suffered from any fatigue syndrome.  The 
veteran's elbows were not swollen, but would hurt at the "2 
o'clock" position.  It felt as if he had a bruise from 
hitting himself on a table. 

In May 1994, additional records from the Syracuse VAMC were 
associated with the claims file.  These records, in pertinent 
part, consist of laboratory test results and duplicate 
reports of the October 1993 X-ray of the veteran's right 
shoulder.  

In September 1994, additional records from the Syracuse VAMC 
were associated with the claims file.  These records include 
handwritten annotations to the report of the October 1993 
pulmonary examination, apparently made by the original VA 
examiner.  The notes indicate, in pertinent part, that the 
veteran was diagnosed as having no evidence of pharyngitis.  
A handwritten annotation to an October 1993 VA hypertension 
examination included the impression that the veteran had 
right shoulder bursitis which was unrelated to the veteran's 
joint symptoms, and that the results of an EKG conducted in 
October 1993 were within normal limits.  

These records also reflect that the veteran underwent a Gulf 
War examination in December 1993.  The report of the 
examination, in pertinent part, noted that the veteran had 
been on medication for arthralgia, which began while he was 
in Saudi Arabia in February 1991.  This symptom, it was 
noted, may have been associated with strep pharyngitis.  The 
veteran's general health was described as being ok.  His 
head, ears, eyes, nose and throat had essentially no 
symptoms, and he had no complaints referable thereto.  There 
was no shortness of breath or dyspnea on exertion.  The 
veteran reported getting fleeting sharp left anterior chest 
pains.  There appeared to be no increasing, decreasing, or 
instigating factors, nor any radiation.  The veteran had no 
history of abnormal bleeding or adenopathy.  He had multiple 
arthralgias and complaints of similar decreased range of 
motion of the right shoulder, secondary to pain.  He had no 
bizarre complaints, symptoms or ideation.

Upon examination, vital signs were normal.  Head, ears, eyes, 
nose and throat were normocephalic.  The veteran's lungs were 
clear, and there was regular rate and rhythm without murmur 
or gallop.  No bruits were found.  The veteran did have some 
apparent pain with attempting range of motion over the right 
shoulder.  The rest of the examination was normal.  There 
were no joint effusions.  The veteran had a normal gait.  
Laboratory test results were all within normal limits, 
including an erythrocyte sedimentation rate of 3 mm.  He had 
had multiple X-rays done in the past for a compensation 
examination.  Chest X-ray was normal, as was the right 
shoulder and sacroiliac joints.  No further work-up or 
follow-up was deemed necessary.  

These VA records also reflect an outpatient visit by the 
veteran in March 1994 for a history of chronic low back pain 
with trigger points and myofascial pain.  He had been 
stretching consistently with an appropriate decrease in the 
severity of the pain.  There was no kyphosis or scoliosis 
found and there was good lumbar lordosis.  No trigger points 
were found, the veteran's back muscles were relaxed, and he 
had good range of motion.  While there was initial tenderness 
found in the right sacroiliac joint, a Faber test was 
negative and the sacroiliac joint was evaluated as being 
normal.  The impression was myofascial pain and mechanical 
low back pain.  

In November 1994, additional VA medical records were 
associated with the claims file.  These records include the 
results of an echocardiogram conducted in April 1994, which 
revealed normal left ventricle size and systolic function, 
mildly thickened mitral valve leaflets, and mild mitral 
regurgitation.  The records also include the results of a CT 
scan of the veteran's lumbar spine, conducted in July 1994.  
This revealed minimal osteoarthritic spurring throughout the 
length of the lumbosacral spine, but without evidence of old 
or recent fractures.  Disc spaces were preserved and 
alignment was satisfactory.  Sacroiliac joints and soft 
tissues were unremarkable, although there was vascular 
calcification.  The conclusion was minimal spurring.  These 
VA records also include duplicate reports of the October 1993 
X-ray of the veteran's right shoulder.

In April 1995, additional VA medical records were associated 
with the claims file.  These records, in pertinent part, 
detail a Gulf War examination of the veteran conducted in 
March 1995.  The veteran reported dyspnea requiring the use 
of an inhaler in March 1992.  The veteran's chest pain 
symptoms were described as well.  The veteran reported having 
the sensation of his throat closing up with his wheezing.  
The veteran had no neck pain, nausea, or vomiting.  He 
occasionally gagged when wheezing.  The veteran's joints had 
felt good lately, although he reported having had some 
problems with his back, knees, and ankles in the past.  
Following the examination, the veteran was diagnosed as 
having, in pertinent part, asthma.

In September 1995, the veteran's representative submitted 
additional records in support of the veteran's claims.  One 
such record was a handwritten letter from the veteran, dated 
in August 1995, in which he referenced Ms. Doyne's September 
1992 determination that the Jones criteria had been met for a 
diagnosis of rheumatic fever.  The veteran further asserted 
that his service medical records would have confirmed this 
diagnosis, but that the proper equipment to do a throat 
culture was unavailable during the Gulf War.  The veteran 
felt that his fever episodes in Saudi Arabia had caused a 
premature deterioration in his lower back, knees, ankles, and 
base of the neck, and had also aggravated his right shoulder 
pain.  Since his return from the Gulf War, he had been taking 
a large dose of antiinflammatories. 

These records also reflect, in pertinent part, that in August 
1995, the veteran sought VA outpatient treatment for back 
pain.  Following an examination, the diagnostic impression 
was low back pain and degenerative joint disease.  An August 
1995 letter from a VA physician noted, in pertinent part, 
that he was being treated at the Syracuse VAMC for acute back 
pain.  

In October 1995, additional records from the Syracuse VAMC 
were associated with the claims file.  These records reflect 
that in October 1994, the veteran continued to seek 
outpatient treatment for, in part, back pain.  It was also 
noted that he had applied for benefits from the Social 
Security Administration in relation to his back and leg 
conditions.   

In a November 1995 letter to the RO, a VA physician asserted 
that the veteran had, in pertinent part, bronchospasm 
requiring inhalers, and arthralgias since his service in 
Desert Storm.

In January 1996, additional records from the Syracuse VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, the results of an April 1994 
echocardiogram, which indicated normal left ventricle size 
and systolic function.  There were mildly thickened mitral 
valve leaflets and mild mitral regurgitation.  These records 
also reflect that in June 1994, the veteran was referred for 
a consultation to rule out L5 radiculopathy.  On another 
medical record dated in June 1994, it was noted that the 
veteran had had acute low back pain for the prior 18 months.  
An X-ray reportedly revealed visualized facets in the 
lumbosacral region with space narrowing in the L5/S region 
with mild degenerative joint disease.  The examiner concluded 
that the veteran appeared to have acute facet syndrome with 
radicular symptoms. 

These records also reflect that in July 1994, the veteran 
underwent an electrodiagnostic evaluation.  It was noted that 
the veteran had had a history of chronic back pain for the 
prior 20 years and was now complaining of low back pain and 
numbness in the right lower extremity.  Following the 
electrodiagnostic testing, the impression was that the 
veteran had symptoms of numbness and occasional pain 
localized primarily to the right leg and a history of chronic 
back pain for approximately 20 years.  There was no evidence 
of acute radiculopathy, nor any evidence of acute disease.  
An EMG suggested chronic subacute changes at the right L5/S1 
root level.  A CT scan was recommended. 

These records also reflect that a March 1995 X-ray report of 
the veteran's chest noted that the veteran had been short of 
breath and wheezing since discharge from active duty.  The X-
ray was negative, however.  The veteran sought outpatient 
treatment for chest discomfort in October 1995.  X-rays of 
the chest taken in October 1995 revealed pneumonia in the 
superior segment of lingula and a possible node of the left 
hilum.  A CT scan was recommended.  Following an examination, 
the diagnostic impression was left upper lobe pneumonia.  The 
veteran also sought outpatient treatment for back pain in 
October 1995.   

These records also reflect, in part, that in November 1995, 
the veteran was referred for evaluation of dyspnea.  It was 
noted that since his discharge, the veteran had been having 
symptoms which included, in pertinent part, low back pain, 
chest pain and intermittent wheezing.  X-rays of the chest 
revealed interval improvement in the lingular pneumonia, 
although there was minimal persistent disease.  The left 
hilum was again noted to be prominent.  A CT scan showed a 
2.0 cm by 2.5 cm density posterior to the left bronchus, 
lying in the area of the lower lobe pulmonary artery, but 
larger than the pulmonary artery and suspicious for a mass 
lesion.  It was noted that the whole picture might have been 
due to lingular pneumonia with reactive inflammatory 
adenopathy of the left hilum, but lung cancer with 
postobstructive pneumonia or atelectasis in the lingula was 
also to be considered.  A dynamic CT scan through the hilar 
area was suggested to help define what was mass and what was 
pulmonary artery.  Following an examination, it was noted 
that an exercise study had to be conducted to evaluate 
exercise induced bronchospasm.  It had to be decided whether 
the veteran had bronchospasm versus bronchial hyper-
reactivity.  The veteran underwent a cardiopulmonary exercise 
test in December 1995, after which it was concluded that the 
veteran's exercise capacity was better than normal.  There 
was no exercise-induced asthma.      

Subsequently in March 1996, additional Syracuse VAMC records 
were associated with the claims file.  These records reflect 
that in February 1996, the veteran was seen at a pulmonary 
clinic for evaluation of dyspnea on exertion.  It was noted 
that the veteran had had pneumonia in October 1995 which was 
resolving.  Following an examination, the impression was 
status post left "[undecipherable] pneumonia."  There was 
no evidence of bronchial hyperreactivity and no evidence of 
exercise induced bronchospasm.  These records also reflect 
that the veteran was treated for fleeting chest pain in 
February 1996.

In a Report of Contact form dated in April 1996, it was noted 
that the VA physician who wrote the November 1995 letter 
concerning the veteran's bronchospasm and arthralgia was 
contacted by telephone.  He stated that he wrote his letter 
based on the veteran's records, and that he had examined the 
veteran three times in October 1995 prior to writing the 
letter.  The veteran had been the physician's patient for the 
prior three years.  

In April 1996, the veteran's representative submitted 
additional documentation in support of the veteran's claim.  
These records included a March 1996 letter from Mr. Capraro 
and Guy H. Wilcox, M.D., who noted, in pertinent part, that 
since the veteran's return from the Gulf War, he had 
experienced increasing fatigue, shortness of breath 
(inhalation), and back pain.  These documents also include 
record of private outpatient treatment in November 1995 and 
March 1996 for, in part, chest pain.  In the March 1996 
record, it was noted that the veteran experienced two 
episodes of chest pain while serving as a military policeman 
during the Gulf War.  The veteran was currently experiencing 
chronic recurrent low back pain, which was noted to be 
traceable to an incident that began at one of his post-
separation jobs.  This record also includes the examiner's 
impressions, in pertinent part, that the veteran's 
arthralgias were "[r]elated temporarily to Saudi Arabia 
stint."  Finally, it was noted that the veteran's sinus 
tachycardia was of unknown etiology.   

In February 1997, additional records from the Syracuse VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, that in May 1996, the veteran sought 
outpatient treatment for a wheezing and choking sensation.  
Following an examination, the impression was that the veteran 
had no active lung disease and that he might have had 
exercise induced asthma.  In July 1996, it was noted that the 
veteran complained of sore throat, productive cough, and an 
ear ache.  The examiner noted that the veteran had a known 
history of mild chronic obstructive pulmonary disease (COPD).  
Following an examination, the veteran was diagnosed as having 
an upper respiratory tract infection.  Three days later, the 
veteran again sought outpatient treatment and it was noted 
that a VA physician had previously diagnosed the veteran as 
having bronchitis with bronchospasm. 

These records include the report of a January 1996 CT scan of 
the veteran's chest.  This revealed that the left hilum on 
the November 1995 film had improved in appearance and the 
lesion in the periphery of the lung field had decreased in 
size.  No new lesions were identified.  A bronchoscopy was 
considered worthwhile to investigate why the resolution of 
the left sided pulmonary lesion was so slow.  A chest X-ray 
was also conducted, which showed a slight prominence of the 
left hilum and an abnormal density extending laterally from 
the hilum.

The veteran continued to seek outpatient treatment for his 
breathing problems in August 1996 and for fleeting chest pain 
and back pain in November 1996.  

These records also include the report of a December 1996 X-
ray of the cervical spine.  This revealed degenerative joint 
disease, worst at the C6-7 level.  There was mild impingement 
of the neural foramina at the C3-4 level and on the right at 
the C5-6 level.  An April 1996 CT scan of the veteran's chest 
revealed that the lesion in the left lung had almost entirely 
resolved; the persistence was a rather slender lesion 
extending from the left hilum laterally and downward, but it 
did not go all the way to the lung base.  The appearance 
suggested residual fibrosis.  No mass or malignant nodes were 
identified.  An April 1996 X-ray of the veteran's chest 
revealed a slightly exaggerated lower thoracic kyphosis.  
There was a scar lesion in the left mid-zone in the lingular 
region.  No acute disease was noted.  

In a December 1997 letter to his congressman and during a 
February 1998 VA examination, the veteran indicated, in part, 
that he was receiving Social Security disability benefits.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, certain chronic 
diseases, including arthritis, when manifest to a degree of 
10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).
Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(1998).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

A.  Service connection for a disability manifested by chest 
wall pain; Service connection for arthralgia of joints other 
than the right shoulder and low back. 

The term "disability" means a disease, injury, or other 
physical or mental defect.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A "symptom" is defined as any subjective evidence 
of disease or of a patient's condition, i.e., such evidence 
as perceived by a the patient; a noticeable change in a 
patient's condition indicative of some bodily or mental 
state.  Dorland's Illustrated Medical Dictionary, 1620 (28th 
ed. 1994).

Chest wall pain and arthralgias are all symptoms or 
subjective evidence of disease.  The applicable criteria 
provide that service connection may be granted for a 
disability and not a symptom.  Accordingly, by law, service 
connection may not be granted for chest wall pain or 
arthralgias of joints other than the right shoulder and low 
back.   "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or lack 
of entitlement under the law."  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  If the veteran wishes to claim service 
connection for a specific disability manifested by either 
chest wall pain or shortness of breath, he should make his 
intentions known to the RO.

B.  Service connection for right shoulder disability

While the service medical records show the veteran was 
treated for pain in his right shoulder, he has submitted no 
competent medical evidence to establish a nexus between any 
right shoulder disability and his service (See Caluza) or any 
current disability and post service complaints of joint pain 
in the right shoulder.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  As noted above, the lay evidence in the form of 
statements from the veteran does not constitute probative 
evidence sufficient to connect any current disability with 
service or postservice symptoms.  When the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinion of a witness skilled in the 
particular science, art, or trade is needed to establish a 
well grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While a rheumatologist speculated in September 1991 
that the right shoulder pain may have been bursitis, he did 
not provide the required nexus opinion specifically relating 
the diagnosis with the veteran's continuity of 
symptomatology.  In Clyburn v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999), the Court reminded that medical evidence 
is required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  Because it was determined that the 
veteran in that case was not competent to testify that his 
joint problem was the same one which was diagnosed just six 
months after service, the Court concluded that the claim was 
not well grounded because of a lack of a nexus opinion.  
Similarly in our case, the veteran is not competent to 
testify that any current disability of his shoulder is 
related to the shoulder complaints in service.

Moreover, while it was speculated in August 1991 and 
September 1991 that the veteran had some sort of arthritis, 
there is no X-ray evidence confirming arthritis within one 
year of the veteran's discharge.  In fact, the May 1993 X-ray 
was negative and an X-ray taken in October 1993 failed to 
reveal any degenerative changes.  Accordingly, the veteran's 
having failed to present evidence of a plausible claim for 
entitlement to service connection for a right shoulder 
disability, that claim must be denied as not being well 
grounded.  

C.  Service connection for a low back disability

The veteran has submitted no competent medical evidence to 
establish a nexus between any low disability and his service 
(See Caluza) or any current disability and post service 
complaints of joint pain in the low back.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) and Clyburn discussed above.  
Lay statements from the veteran do not constitute probative 
evidence sufficient to connect any current disability with 
service or postservice symptoms.  When the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinion of a witness skilled in the 
particular science, art, or trade is needed to establish a 
well grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While a VA examiner's diagnostic impression in April 
1993 was that the veteran had sacroiliitis, he did not 
provide the required nexus opinion specifically relating the 
diagnosis with the veteran's military service or continuity 
of back pain symptomatology.  

Moreover, while it was speculated in August 1991 and 
September 1991 that the veteran had some sort of arthritis, 
there is no X-ray evidence confirming arthritis within one 
year of his discharge.  In fact, the October 1993 X-ray was 
negative.  The first objective evidence that the veteran had 
degenerative changes of his lumbosacral spine was not found 
until the CT scan in October 1994, more than three years 
following the veteran's discharge.  Accordingly, the 
veteran's having failed to present evidence of a plausible 
claim for entitlement to service connection for a low back 
disability, that claim must be denied as not being well 
grounded.  

D.  Service connection for strep throat, rheumatic fever, and 
pharyngitis

The veteran's claim concerning service connection for strep 
throat, rheumatic fever, and pharyngitis are not well 
grounded within the meaning of 38 U.S.C.A. 
§ 5107.  In this case, the veteran has been examined several 
times since discharge, and has not been diagnosed as having 
strep throat or pharyngitis.  Indeed, the VA examiner who 
performed the October 1993 pulmonary examination specifically 
concluded that the veteran had no evidence of pharyngitis.  
Although in her January 1994 letter with attachment, Ms. 
Doyne of the Office of the Surgeon General seemed to indicate 
that the "Jones criteria for a diagnosis of rheumatic 
fever" had been met in June 1991 and there were potentially 
several flare-ups of the disease postservice, she went on to 
say that a diagnosis should be established.  In short, this 
physician did not definitively diagnosis the veteran as 
having residuals of strep throat, rheumatic fever, or 
pharyngitis postservice, which would be needed to well ground 
the claim.  Moreover, while the May 1993 Syracuse VAMC 
outpatient record reflects a past history of "possible 
rheumatic fever," this does not reflect an actual diagnosis 
of this condition.  When viewed in its entirety, the medical 
evidence presented since the veteran's separation reflects a 
lack of proof of residuals of strep throat, rheumatic fever, 
or pharyngitis which had their onset in military service.  
Without such evidence, there is no valid claim concerning 
service connection for residuals of strep throat, rheumatic 
fever, or pharyngitis.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).

Though the veteran has contended that he has, alternatively, 
strep throat, rheumatic fever, and/or pharyngitis, he is not 
competent to diagnosis these conditions.  The Court has held 
that lay persons cannot provide testimony where an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, the veteran's having failed to present 
evidence of a plausible claim for entitlement to service 
connection for strep throat, rheumatic fever, and 
pharyngitis, that claim must be denied as not being well 
grounded.  

E.  Service connection for bronchitis

The veteran has submitted no competent medical evidence to 
establish a nexus between any bronchitis now present and his 
service (See Caluza) or any current disability and post 
service complaints pertaining to the lungs.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) and Clyburn discussed above.  
Lay statements from the veteran do not constitute probative 
evidence sufficient to connect any current disability with 
service or postservice symptoms.  When the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinion of a witness skilled in the 
particular science, art, or trade is needed to establish a 
well grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran's having failed to present 
evidence of a plausible claim for entitlement to service 
connection for bronchitis, that claim must be denied as not 
being well grounded.  


ORDER

Entitlement to service connection for a disability manifested 
by chest wall pain is denied.

Entitlement to service connection for a disability manifested 
by shortness of breath is denied.

A well grounded claim not having been presented, entitlement 
to service connection for a right shoulder disability is 
denied.

A well grounded claim not having been presented, entitlement 
to service connection for a low back disability is denied.

Entitlement to service connection for arthralgia of joints 
other than the right shoulder and low back is denied.

A well grounded claim not having been presented, entitlement 
to service connection for strep throat, rheumatic fever, and 
pharyngitis is denied.

A well grounded claim not having been presented, entitlement 
to service connection for bronchitis is denied.


REMAND

Additional development is necessary with regard to the 
veteran's claims concerning compensable ratings for 
hypertension and dermatitis.  

The Board notes that the regulations pertaining to rating 
cardiovascular disabilities, which include hypertension, were 
revised effective January 12, 1998.  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of VA (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Court, in this case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides: "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."

The Diagnostic Code provisions in effect prior to January 12, 
1998 pertaining to hypertension were as follows:

7101  Hypertensive vascular disease 
(essential arterial hypertension): 

Diastolic pressure predominantly 130 or 
more and severe symptoms. . . . . . . . . 
. . . . . . . . . . . . . . . . 60

Diastolic pressure predominantly 120 or 
more and moderately severe symptoms. . . 
. . . . . . . . . . . . . 40

Diastolic pressure predominantly 110 or 
more with definite symptoms. . . . . . . 
. . .  . . . . . . . . . . . . . . 20

Diastolic pressure predominantly 100 or 
more  . . 10

Note 1: For the 40 percent and 60 percent 
ratings under code 7101, there should be 
carefull [sic] attention to diagnosis and 
repeated blood pressure readings. 

Note 2: When continuous medication is 
shown necessary for control of 
hypertension with a history of diastolic 
blood pressure predominantly 100 or more, 
a minimum rating of 10 percent will be 
assigned.

38 C.F.R. § 4.104, Diagnostic Code 7101, as in effect prior 
to January 12, 1998.

The revised rating criteria for hypertension under Diagnostic 
Code 7101 are as follows:

7101  Hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension):

Diastolic pressure predominantly 130 or 
more. . . . . .60

Diastolic pressure predominantly 120 or 
more. . . . . . 40

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more. . . . . . . 20

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control. . . . . . . .  10

Note 1:  Hypertension or isolated 
systolic hypertension must be confirmed 
by readings taken two or more times on at 
least three different days.  For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominately 90mm. or greater, and 
isolated systolic hypertension means that 
the systolic blood pressure is 
predominately 160mm. or greater with a 
diastolic blood pressure of less than 
90mm.  

Note 2:  Evaluation hypertension due to 
aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic 
type, as part of the condition causing it 
rather than by separate evaluation.  

38 C.F.R. § 4.104, Diagnostic Code 7101 (effective January 
12, 1998).

The new cardiovascular examination referenced above is 
necessary to accurately evaluate the veteran's claim 
concerning an increased rating for hypertension under both 
the previous and revised criteria.  

Moreover, the Board notes that in VA medical records 
associated with the claims file in November 1994, a 
echocardiogram report dated in April 1994 indicated that the 
veteran had mildly thickened mitral valve leaflets.  A new 
examination is necessary to confirm whether this finding is a 
manifestation of a heart condition attributable to the 
service connected hypertension.

The Diagnostic Code provision in effect prior to January 12, 
1998 relating to arteriosclerotic heart disease was as 
follows:

7005  Arteriosclerotic heart disease

During and for 6 months following acute 
illness from coronary occlusion or 
thrombosis, with circulatory shock, etc. 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . 100

After 6 months, with chronic residual 
findings of congestive heart failure or 
angina on moderate exertion or more than 
sedentary employment precluded . . . . 
100 

Following typical history of acute 
coronary occlusion or thrombosis as 
above, or with history of substantiated 
repeated anginal attacks, more than light 
manual labor not feasible . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . 60

Following typical coronary occlusion or 
thrombosis, or with history of 
substantiated anginal attacks, ordinary 
manual labor feasible . . . . . . . . . . 
. . . . . . . . . . . . . . . 30

38 C.F.R. § 4.104, Diagnostic Code 7005, as in effect prior 
to January 12, 1998.

The revised rating criteria for evaluating arteriosclerotic 
heart disease are as follows:

7005  Arteriosclerotic heart disease 
(Coronary artery disease):

With documented coronary artery disease 
resulting in: 

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent . . .  100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 
to 50 percent . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, 
or X-ray . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required . . . 
. 10

Note:  If nonservice connected 
arteriosclerotic heart disease is 
superimposed on service connected 
valvular or other non-arteriosclerotic 
heart disease, request a medical opinion 
as to which condition is causing the 
current signs and symptoms.

38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).

The Diagnostic Code provision in effect prior to January 12, 
1998 relating to hypertensive heart disease was as follows:  

7007 Hypertensive heart disease.

With definite signs of congestive 
failure, more than sedentary employment 
precluded. . . . . . . . . . . . . 100

With marked enlargement of the heart, 
confirmed by roentgenogram, or the apex 
beat beyond midclavicular line sustained 
diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, 
dyspnea on exertion, more than light 
manual labor is precluded. . . . . . . . 
. . . . . . . . . . . . 60

With definite enlargement of the heart, 
sustained diastolic hypertension of 100 
or more, moderate dyspnea on exertion . . 
. . . . . . . . . . . . . . . . . . . 30

38 C.F.R. § 4.104, Diagnostic Code 7007, as in effect prior 
to January 12, 1998.

The revised rating criteria for evaluating hypertensive heart 
disease are as follows:

7007  Hypertensive heart disease:                                       

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less 
than 30 percent . . . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . 60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray. . . . . . . . . 
. . . . . . . . . . . . 30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required. . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . .  10

38 C.F.R. § 4.104, Diagnostic Code 7007 (effective January 
12, 1998).

The Board further finds that another examination of the 
veteran's service connected dermatitis is necessary.  The VA 
examination report dated in April 1993 did not specifically 
address the veteran's skin condition.  The report of the 
February 1998 examination indicated that the veteran had an 
area on the upper malar area bilaterally near the nose, where 
there were small, localized lesions.  On the right there was 
a 1 x 2 cm. erythematous area and on the left side an area of 
approximately 1/2 x 1/2 cm. was noted.  While the specific 
locations of the veteran's current skin condition were noted, 
the VA examination report did not reflect a determination of 
the severity of this disability.  An examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Therefore a new skin examination is 
necessary.    

The Board further notes that VAMC records associated with the 
claims file in February 1997 include the report of an 
outpatient treatment visit in February 1997, in which the 
veteran was diagnosed as having herpes zoster.  A new VA 
examination of the veteran's skin is also necessary to 
distinguish the symptoms of this condition, if still present, 
with those of the veteran's service connected skin condition. 

The importance of new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claims for increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The most recent treatment records concerning the veteran were 
associated with the claims file in February 1997.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since February 1997 should also be acquired and reviewed.

The Board further notes that in a December 1997 letter to his 
congressman and during a February 1998 VA examination, the 
veteran indicated that he was receiving Social Security 
disability benefits.  The administrative decision and 
underlying medical records used as a basis to grant such 
benefits should be obtained from the Social Security 
Administration.  See Hayes v. Brown, 9 Vet.App. 67 (1996).

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran 
subsequent to June 1997 for a 
cardiovascular disability or service 
connected skin disability, which have 
not already been associated with the 
claims file, should be obtained and made 
part of the record. 

2. The RO contact the veteran and ask him 
to furnish the names and addresses of 
private sources of any treatment he has 
received since June 1997 for 
cardiovascular or skin symptoms.  After 
obtaining the appropriate releases, 
copies of the records should be obtained 
and associated with the claims folder. 

3.  The RO should also request, from the 
Social Security Administration, the 
underlying medical records relied upon in 
granting the veteran Social Security 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  

4.  The RO should schedule the veteran 
for special VA cardiovascular and skin 
examinations.  The veteran should be 
notified of the date, time and place of 
the examinations in writing, and a copy 
of this notification should be included 
in the claims folder.  The veteran should 
be informed of the consequences of his 
failure to appear for any scheduled 
examination.

5.  Following completion of the above 
development, the veteran should be 
afforded VA cardiovascular and skin 
examinations.  All indicated tests and 
studies should be accomplished.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiners. 

Cardiovascular examiner:

(a)  The examiner should review the 
echocardiogram report dated in April 
1994 (associated with the claims 
file in November 1994) and note for 
the record whether the abnormalities 
noted are the result of 
hypertension.  If so, the examiner 
should diagnose any heart disability 
attributable to the hypertension and 
detail all manifestations in 
accordance with the appropriate 
criteria pertaining to any existing 
heart disease cited above.  The 
examiner should not, however, assign 
a disability rating during the 
course of his/her examination.

(b)  The examiner should ascertain 
the current severity of the 
veteran's hypertension.  The 
examination report must contain 
sufficient clinical information so 
that the Board may address each and 
every criteria appropriate to rating 
hypertension as cited above.

Skin Examiner:  

(a)  The examiner should 
specifically indicate whether the 
veteran's service connected 
dermatitis is manifested by 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exceptional repugnancy, exudation or 
itching, extensive lesions, or 
marked disfigurement.  The severity 
and/or frequency of these 
manifestations should be noted.  The 
location of all service connected 
lesions should be described.  If 
there are any lesions on the head 
face and neck, it should be noted 
whether there is disfigurement; and, 
if so, it should be classified as 
mild, moderate, severe or complete.

(b)  The examiner should confirm 
whether the veteran has herpes 
zoster (as noted on the February 
1997 outpatient record), and if so, 
all the symptoms thereof should be 
distinguished from those of the 
veteran's service connected 
dermatitis, if feasible.

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  Specifically, the RO should 
assure that the examiners answer all 
questions posed and that the examination 
findings are sufficient to address the 
criteria in the appropriate rating 
schedule.  If the examinations are 
inadequate for any reason, the RO should 
return the examination reports to the 
examining physicians.

7.  The RO should determine whether the 
echocardiographic findings discussed 
above are a manifestation of service 
connected hypertension.  If the 
determination  is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case regarding this issue and 
notified of the need to file a 
substantive appeal if the Board is to 
address this matter. 

8.  If the remaining benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include a summary of all applicable laws, 
regulations and rating criteria, 
including, if appropriate, 38 C.F.R. § 
3.655.  If the veteran fails to appear 
for any examination, documentation that 
he was notified of the time and place of 
the examination at the correct address of 
record should be associated with the 
claims folder.  Consideration should also 
be given to the recent case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice known 
as "staged" ratings.  The veteran and 
his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
records and medical information, and to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

